Citation Nr: 0934680	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran had active duty from March 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further disposition of the claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2008).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he has PTSD due to 
service stressors.  Service treatment records were negative 
for any complaints or findings of a psychiatric disability.  
The examination at service discharge showed a normal 
psychiatric evaluation.  The Veteran was afforded a PTSD 
examination in May 2006, the report of which reflects that he 
did not meet the criteria for a PTSD diagnosis.  However, a 
diagnosis of recurrent moderate, not psychotic, major 
depressive disorder was noted.  Similarly, VA treatment 
records show diagnoses of major depression.  The Board points 
out the recent case of Clemons v. Shinseki, 23 Vet. App. 1 
(2009), in which the United States Court of Appeals for 
Veterans Claims (Court) noted that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Accordingly, the Veteran should be afforded another 
examination to determine whether he has any psychiatric 
disability related to service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination.  The 
examiner must review the claims and the 
examination report should note that 
review.  The examiner should 
specifically offer an opinion as to 
whether there is a 50 percent 
probability or greater that any 
psychiatric disability, to include but 
not limited to depression and PTSD, is 
related to the Veteran's military 
service, or developed within one year 
of his discharge from service in June 
1966.  The examiner should provide the 
rationale, with citation to relevant 
medical findings, for the opinions 
provided.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

2.	The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.	The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




